Citation Nr: 1442370	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-25 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for service-connected hypothyroidism.


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to January 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This case was remanded by the Board in April 2014 for further development and is now ready for disposition.

In an August 2014 rating decision, the RO increased the Veteran's disability rating for his hypothyroidism, assigning a 30 percent rating effective February 2009.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, the claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the Veteran was not awarded the maximum rating for his service-connected hypothyroidism, the issue remains on appeal.

The Veteran's claim file is electronic and the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files


FINDING OF FACT

Throughout the period on appeal, the Veteran's service-connected hypothyroidism has been manifested by fatigability, constipation, mental sluggishness and cold intolerance, but the evidence does not demonstrate that he suffered from muscular weakness or mental disturbance.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for hypothyroidism have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1 , 4.2, 4.7, 4.119, Diagnostic Code (DC) 7903 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  More specific notice is required in claims for increased compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The duty to notify was satisfied in a May 2009 letter sent to the Veteran.  

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The Veteran's claims file contains his service treatment records, military service records, as well as VA medical treatment records and statements from the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.

The Veteran was also afforded VA examinations in May 2009 and May 2014.  Taken together, the VA examinations are a sufficient basis on which to adjudicate the Veteran's claim, as they are based on consideration of the Veteran's prior medical history, and described his medical conditions in sufficient detail to enable the Board to make a fully informed evaluation.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claims at this time.

II.  Increased Rating

The Veteran maintains that he is entitled to an evaluation greater than 30 percent for his service-connected hypothyroidism.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1. 

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

The Veteran's claim for an increased rating was received in February 2009.  As such, the rating period on appeal is from February 2008.  38 C.F.R. § 3.400(o)(2).  The Veteran's service-connected hypothyroidism is currently evaluated as 30 percent disabling for the entire period on appeal.  See 38 C.F.R. § 4.119, DC 7903.

Under the VA regulations for rating hypothyroidism, DC 7903 provides a 10 percent rating for hypothyroidism with fatigability or where continuous medication is required for control.  A 30 percent rating is assigned for hypothyroidism with fatigability, constipation, and mental sluggishness.  A 60 percent rating is assigned for hypothyroidism with muscular weakness, mental disturbance, and weight gain.  A maximum 100 percent rating is assigned for hypothyroidism with cold intolerance, muscle weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  See 38 C.F.R. § 4.119, DC 7903.

The Veteran was afforded a VA examination in May 2009, where the examiner noted the Veteran's onset of thyroid disease in 2001, complaints of dizziness and fatigue while in service, and complaints of heat and cold intolerance following service.  The examiner noted that the Veteran gained approximately 20 to 25 pounds.  There were no specific complaints of any mental changes, and the Veteran denied having any neurological problems.  The Veteran complained of constipation.  He had no history of any malignancy or neoplasm of the thyroid.  The examiner noted that the Veteran  worked as a contractor, he denied having any episodes of incapacitation or recommended bedrest within the last 12 months, and denied any difficulties in performing his job activities.  The VA examiner diagnosed the Veteran with hypothyroidism with medical therapy.

In his July 2010 Notice of Disagreement, the Veteran stated that on most days he does not "feel like doing any exercise due to feeling sluggish and tired."  He also complained of muscle pain that he believed was due to his medications.

The Veteran was afforded another VA examination in May 2014.  The examiner noted the Veteran's diagnosis of hypothyroidism since 2001 for which he takes daily medication, specifically, hormone replacement treatment.  The Veteran complained of morning and mid-day fatigue, he denied any constipation or weakness, and the examiner noted that the Veteran had gained some weight over the past six months.  The examiner noted symptoms that include fatigability, constipation, use of continuous medication, weight gain, sleepiness and difficulty with snoring.  The examiner noted that the Veteran did not have any findings, signs or symptoms attributable to a hyperparathyroid condition, hypoparathyroid condition, or a hyperthyroid condition.  The examiner stated that the Veteran's condition does not impact his ability to work.

Based on the a review of the evidence, the Board finds that throughout the period on appeal, entitlement to a disability rating in excess of 30 percent for hypothyroidism is not warranted.  A 60 percent disability rating under DC 7903 requires muscular weakness, mental disturbance and weight gain.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  While the evidence indicates that the Veteran has experienced some weight gain, the Veteran does not contend and the medical evidence of record does not reflect that he has experienced any mental disturbance or muscle weakness during the period on appeal.

The Board has also considered the Veteran's lay statements that his disability is worse than currently evaluated.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's hyperthyroidism has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

Finally, the Board has considered whether extraschedular consideration is warranted.  The Veteran's service-connected hypothyroidism is manifested, throughout the appeal period, by signs and symptoms such as weight gain, fatigability, constipation, sleepiness and use of medication.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule and the Diagnostic Code under which the Veteran is rated.  38 C.F.R. § 4.119, DC 7903.  Accordingly, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture such that referral for extraschedular consideration is not warranted.  Thun, 22 Vet. App. at 116. 

A claim for a total disability rating based on individual unemployability is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  Here, the Veteran has not asserted that he is no longer able to work because of symptomatology associated with his service-connected hypothyroidism.  Therefore, a claim of TDIU is not before the Board.

In sum, there is no basis for a higher evaluation for the Veteran's service-connected hypothyroidism, and the regulations do not permit assignment of separate evaluations for each disorder.  In reaching the above decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for a disability rating in excess of 30 percent, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 30 percent for hypothyroidism is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


